OPINION CHABOT, Judge: Respondent determined deficiencies in Federal gift tax against petitioners for the calendar quarter ended September 30, 1981, in the following amounts; Docket No. Petitioner Deficiency 3146-85 Victor I. Minahan $882,737.74 3147-85 Marilee Minahan 882,737.93 3148-85 Estate of Mary M. Walter, deceased, the Marine Trust Co., N.A., personal representative 1,796,800.32 3203-85 Estate of John B. Torinus, deceased, • the Kellogg Citizens National Bank and Louise B. Torinus, co-personal representatives 592,747.86 3204-85 Roger C. Minahan 549,888.83 3205-85 Louise B. Torinus 589,725.25 The cases were called from the calendar for trial on March 17, 1986, at which time respondent submitted on behalf of the parties a stipulated decision in each case. Pursuant to these stipulated decisions, the parties agreed that no deficiencies in Federal gift tax are due from, or overpay-ments due to, petitioners for the calendar quarter ended September 30, 1981. Petitioners thereafter moved this Court to award litigation costs pursuant to section 7430 and Rule 231.2  In Minahan v. Commissioner, 88 T.C. 492 (1987), we held that petitioners are entitled to an award of litigation costs. The issue for decision is whether a petitioner who is a member of the law firm representing petitioners is entitled to an award which includes attorney’s fees. The relevant background findings appear in our opinion in Minahan v. Commissioner, supra. Respondent states that he “does not agree that amount of costs claimed are reasonable.” Furthermore, respondent’s response to petitioners’ motion implies, without specific argument, that the actual time billed for the services of petitioner Roger C. Minahan (hereinafter sometimes referred to as attorney Minahan) and allocable to his own case are not allowable as litigation costs. Section 7430(c)(1)(A) defines “reasonable litigation costs”3 as follows: SEC. 7430(c). Definitions. — For purposes of this section— (1) Reasonable litigation costs. (A) In general. — The term “reasonable litigation costs” includes— (i) reasonable court costs, (ii) the reasonable expenses of expert witnesses in connection with the civil proceeding, (iii) the reasonable cost of any study, analysis, engineering report, test, or project which is found by the court to be necessary for the preparation of the party’s case, and (iv) reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding. We have previously determined that section 7430 allows an award of reasonable litigation costs measured from the time the civil proceeding commenced. Wasie v. Commissioner, 86 T.C. 962, 967 (1986); Baker v. Commissioner, 83 T.C. 822, 827 (1984), affd. on this issue 787 F.2d 637 (D.C. Cir. 1986). Under section 7430(b)(1), no more than $25,000 may be awarded “with respect to any prevailing party in any civil proceeding”.4 Under section 7430(d), multiple actions which could have been joined or consolidated are to be treated as one civil proceeding. Petitioners concede that the single $25,000 “cap” applies to the instant six cases. (See note 1 supra.) It is evident that, in the aggregate, petitioners have incurred and paid substantially more in litigation costs than the maximum amount that we may award (see table 1 in Minahan v. Commissioner, 88 T.C. at 495, and the text immediately following it), and so we do not determine precisely the amount of their expenditures that would qualify as “reasonable litigation costs” but for the “cap”. We determine that petitioners, other than attorney Minahan, have met their burden of proof that such fees, subject to the limitations and determinations herein, are reasonable litigation costs within section 7430(c)(l)(A)(iv) and Rule 232. Furthermore, the expert appraisal fee in the amount of $10,000 incurred on November 22, 1985, is determined to be a reasonable litigation cost within the meaning of section 7430(c)(l)(A)(iii), to be shared among petitioners in accordance with their billing arrangement with the law firm. Attorney Minahan is counsel in the instant case and also is a senior stockholder and president of the law firm. The record indicates that attorney Minahan spent 102% hours in the matter before the Court, which was billed to petitioners at his prevailing rate of $150 per hour. By agreement between the law firm and petitioners, attorney Minahan agreed to be responsible for 11.8 percent of the law firm’s monthly bills, determined at the law firm’s prevailing rates. The firm spent an aggregate of 386 hours accumulated by eight of the law firm’s attorneys. Attorney Minahan has rendered payment to the law firm regarding his proportionate shares of legal expenses. We recently held that a pro se attorney may not recover fees for the value of his own services, as lost opportunity costs are not fees paid or incurred for the service of an attorney within the meaning of section 7430. Frisch v. Commissioner, 87 T.C. 838 (1986). In Frisch, the taxpayer did not render actual payment. In the instant case, attorney Minahan did render actual payment to the law firm; however, he is a senior stockholder and president of the law firm. In Frisch, we relied on legislative history which indicates that the determination of what constitutes reasonable fees must focus on fees actually incurred by a taxpayer in a civil proceeding. Frisch v. Commissioner, 87 T.C. at 846. Attorney Minahan has an equity interest in the law firm such that payment to the law firm was in fact payment to himself and not a fee actually incurred. Even if a petitioner-attorney actually renders payment, that does not necessary establish that a fee has been paid or incurred within the meaning of section 7430. We must focus on to whom the payment was rendered. In Frisch, even if a payment had been rendered, we still would have held that no fee had been paid or incurred within the meaning of section 7430. Consequently, attorney Minahan is not entitled to an award of reasonable litigation costs within the meaning of section 7430(c)(1)(A)(iv) concerning the services of attorneys who are members of or associated with the law firm in which he holds an equity interest. Because petitioners’ aggregate attorney’s fees are so great that the aggregate otherwise allowable litigation costs substantially exceed the $25,000 “cap”, the result of disallowing an award of attorney’s fees to attorney Minahan is to, in effect, reallocate the disallowed amount among the five other petitioners. This reallocation is to be in the same proportion as the proportionate interests set forth in table 1 in Minahan v. Commissioner, supra, except that attorney Minahan’s 11.8 percent is to be eliminated from the calculations. Based on the foregoing determination, we award judgments of reasonable litigation costs as shown in the following table: Petitioner Sec. 7430 award Victor I. Minahan, docket No. 3146-85 and Marilee Minahan, docket No. 3147-85. $9,052.14 Estate of Mary M. Walter, docket No. 3148-85 . 7,919.50 Estate of John B. Torinus, docket No. 3203-85 and Louise B. Torinus, docket No. 3205-85 . 6,788.36 Roger C. Minahan, docket No. 3204-85 . 5 1,240.00 25,000.00 Appropriate orders will be issued and decisions will be entered in accordance therewith. Reviewed by the Court. Sterrett, Nims, Parker, Hamblen, Swift, Gerber, WRIGHT, and Parr, JJ., agree with the majority opinion. SIMPSON, J., concurs in the result only.  Unless indicated otherwise, all Rule references are to the Tax Court Rules of Practice and Procedure.   Clauses (ii), (iii), and (iv) of sec. 7430(c)(1)(A) have been revised by sec. 1551(c) of the Tax Reform Act of 1986, Pub. L. 99-514, 100 Stat. 2085, 2752, but the changes were made effective for civil actions or proceedings commencing after Dec. 31, 1985, and so do not affect the instant cases.   This limitation has been removed by sec. 1551(a) of the Tax Reform Act of 1986, Pub. L. 99-514, 100 Stat. 2085, 2752, but the change was made effective for civil actions or proceedings commencing after Dec. 31, 1985, and so does not affect the instant cases.   The sec. 7430 award in docket No. 3204-85 is determined as follows: Sec. 7430(c)(1)(A)(iii) - expert appraisal fee. $1,180 Sec. 7430(c)(1)(A)(i) - Tax Court petition cost. 60 1,240